    Case
     Case1:20-cv-11074-VEC
          1:20-cv-11074-VEC Document
                             Document21-1 Filed04/16/21
                                      22 Filed  04/15/21 Page
                                                          Page11ofof44




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

                                          )                               USDC SDNY
GLO SCIENCE, INC.                         )                               DOCUMENT
            th
10 West 37 Street, Suite 1001             )                               ELECTRONICALLY FILED
New York, NY 10018                        )                               DOC #:
   a Delaware Corporation                 )                               DATE FILED: 
                                          )
               Plaintiff,                 )           Civil Action No.: 1:20-cv-11074
                                          )
        v.                                )           JURY TRIAL DEMANDED
                                          )
Ran Tao, d/b/a “glowup.”                  )
1718 Federal Avenue, # 10                 )
Los Angeles, CA 90025                     )
                                          )
        and                               )
                                          )
HEYGLOWUP LLC                             )
62 Devonshire                             )
Irvine, CA 92620                          )
   a California Limited Liability Company )
                                          )
               Defendants.                )



                   [PROPOSED] FINAL CONSENT JUDGMENT

       Plaintiff GLO SCIENCE, INC. (“GLO” or “Plaintiff”) and Defendants RAN TAO

(TAO) and HEYGLOWUP LLC (HEYGLOWUP) (collectively referred to as

“Defendants”) having resolved the disputed matters in issue between them, consent to

entry of Final Judgment in this action as follows:

       1.   Defendants have been using the mark “glowup.” (Defendants’ mark) in

association with advertising, marketing, offers for sale, and sales of teeth whitening

substances and devices since in or around January 2019.




                                             1
     Case
      Case1:20-cv-11074-VEC
           1:20-cv-11074-VEC Document
                              Document21-1 Filed04/16/21
                                       22 Filed  04/15/21 Page
                                                           Page22ofof44




        2.   Plaintiff believes the actions of Defendants infringe Plaintiff’s rights in and to

the “GLO” marks identified in paragraphs 11-14 in the Complaint.

        3. Defendants do not believe their actions in using Defendants’ mark infringe

any rights of Plaintiff.

        4.   The Parties have entered into a Settlement Agreement in which Defendants

have agreed to cease and desist from future use of Defendants’ mark in accordance with

the terms and conditions of the Settlement Agreement and Plaintiff has agreed to dismiss

this action, with prejudice, in accordance with the terms and conditions of this Consent

Judgment.

        5. Those terms and conditions include (1) Defendants’ consent to entry of an

injunction in which Defendants are permanently enjoined from any future use of

Defendants’ mark or any confusingly similar mark.

        6. Defendants have also agreed to change the corporate name of co-Defendant

HEYGLOWUP to a corporate name that does not include the expression “GLO” or

“GLOW.” or any other expression that is likely to cause consumer confusion vis a vis

Plaintiff’s family of “GLO” marks identified in paragraphs 11-15 of the Complaint.

        THEREFORE, IT IS HEREBY ORDERED THAT:

        1. This Court has jurisdiction of the subject matter of this case and of the parties

consenting hereto. Venue in this District is proper.

        2. The Clerk is directed to enter final judgment in this action, with prejudice, in

accordance with the terms herein including dismissal of the Complaint.

        3. Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Defendants are

permanently enjoined from future use of Defendants’ mark, or any colorable imitation




                                               2
     Case
      Case1:20-cv-11074-VEC
           1:20-cv-11074-VEC Document
                              Document21-1 Filed04/16/21
                                       22 Filed  04/15/21 Page
                                                           Page33ofof44




thereof, or any other mark that is likely to cause consumer confusion with respect to

Plaintiff’s family of “GLO” marks, the effective date of cessation of use by Defendants’

mark being within three (3) months after the date of dismissal of the civil action, except

that Defendant HEYGLOWUP is permitted to use the heyglowup.com URL for the

purpose of redirecting traffic to HEYGLOWUP’s new website for 24 months from the

date of this dismissal.

       4.   Defendants are ordered within three (3) months from the date of entry of this

Consent Judgment to change the corporate name of co-Defendant HEYGLOWUP to a

corporate name that does not include the expression “GLO” or “GLOW.” or any other

expression that is likely to cause consumer confusion vis a vis Plaintiff’s family of

“GLO” marks as identified in paragraphs 11-15 of the Complaint.

       5. Each Party will bear its own costs and attorneys' fees.

                 WK day of _______________,
SO ORDERED this _____           $SULO         2021.



                                              ________________________________
                                              _____________________________
                                              ValeriH E. Caproni
                                              United States District Judge




                                             3
    Case
     Case1:20-cv-11074-VEC
          1:20-cv-11074-VEC Document
                             Document21-1 Filed04/16/21
                                      22 Filed  04/15/21 Page
                                                          Page44ofof44




CONSENTED TO on this 15th day of April, 2021.




Dated: April 15, 2021                 Respectfully submitted,

                                      
                                  By: _/s/ David B. Sunshine_________
                                     David B. Sunshine (DS 0973)
                                     COZEN O’CONNOR
                                     3 World Trade Center
                                     175 Greenwich Street
                                     55th Floor
                                     New York, NY 10007
                                     (212) 883-4900 (phone)
                                     (212) 986-0604 (facsimile)
                                     dsunshine@cozen.com

                                     Jay Spiegel (pro hac vice to be filed)
                                     H. JAY SPIEGEL & ASSOCIATES
                                     Va. Bar No. 20647
                                     P.O. Box 11
                                     Mount Vernon, VA 22121
                                     (703) 619-0101 (phone)
                                     (703) 619-0110 (facsimile)
                                     jayspiegel@aol.com

                                     Attorneys for Plaintiff
                                     GLO SCIENCE, INC.


Dated: April 15, 2021                 Respectfully submitted,


                                      
                                  By: /s/ Scott Alan Burroughs __
                                     Scott Alan Burroughs
                                     DONIGER / BURROUGHS
                                     231 Norman Avenue, Suite 413
                                     Brooklyn, New York 11222
                                     Telephone: (310) 590-1820
                                     scott@donigerlawfirm.com




                                     4
